           Case 1:20-cv-01614-DAD-JLT Document 16 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11 EDWARD GRANILLO, an individual, on                         Case Number: 1:20-cv-01614-DAD-JLT
   behalf himself and the State of California as
12 a private attorney general,                                [Proposed] Order re Stipulation and Joint
                                                              Request to Modify Scheduling Order
13          Plaintiff,                                        (Doc. 14)

14          v.

15 WEATHERFORD U.S., L.P., a Louisiana
   Limited Partnership; and DOES 1 TO 20,
16
          Defendants.
17

18            Having read and considered the Parties’ Stipulation and Joint Request to Modify Scheduling
19   Order and finding good cause in support thereof 1, this Court hereby orders that the dates set in the
20   Scheduling Order (Dkt. 7) are hereby continued 120 days as follows:
21

22                   Event                                Previous Deadline                        New Deadline
             Settlement Conference                         October 4, 2021                    Jan. 31, 2022, 9:00 a.m.
23       Non-expert discovery deadline                    December 10, 2021                        April 11, 2022
           Deadline to disclose expert
24                                                           January 7, 2022                         May 9, 2022
                   witnesses
25        Deadline to disclose rebuttal
                                                            February 7, 2022                         June 7, 2022
                expert witnesses
26         Expert discovery deadline                       February 28, 2022                         June 28, 2022
         Non-dispositive pre-trial motion                   March 14, 2022                           July 12, 2022
27
     1
       The Court notes that the stipulated protective order, was filed as a “motion for a protective order” (Doc. 2) rather than as
28   a stipulation, the stipulated protective order was docketed as a “proof of service” (Doc. 11-1) and counsel failed to email a
     proposed order to the Court. Consequently, the Court failed to appreciate the stipulation had been filed.

                                                  1
            [PROPOSED] ORDER RE STIPULATION AND JOINT REQUEST TO MODIFY SCHEDULING ORDER
         Case 1:20-cv-01614-DAD-JLT Document 16 Filed 07/30/21 Page 2 of 2

                   deadline
 1
           Deadline to have non-
 2      dispositive pre-trial motions      April 19, 2022           August 16, 2022
                     heard
 3     Deadline to file dispositive pre-
                                            May 4, 2022            September 1, 2022
                trial motions
 4      Deadline to have dispositive
                                            June 7, 2022             October 4, 2022
 5         pre-trial motions heard
          Pre-trial conference date        October 3, 2022       January 30, 2023, 3 p.m.
 6
     IT IS SO ORDERED.
 7

 8     Dated:    July 30, 2021                     _ /s/ Jennifer L. Thurston
                                           CHIEF UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                               2
         [PROPOSED] ORDER RE STIPULATION AND JOINT REQUEST TO MODIFY SCHEDULING ORDER
